Citation Nr: 1534037	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran retired in January 1999 after serving on active duty for more than 22 years.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The record before the Board consists of paper files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In October 2010, the Veteran submitted a claim of entitlement to service connection for a heart disability.  In support of the claim, VA arranged to have the Veteran examined in December 2011.  At that time, atherosclerotic cardiovascular disease and coronary artery disease were diagnosed.  The examiner opined that the disorders were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran's first medical records were in December 2000 without a complaint of chest pains until November 2003 at which time the Veteran reported he had a grossly abnormal stress test.  No abnormal cardiac testing was found by VA until 2006.  The Veteran was also diagnosed with gastroesophageal reflux disease.  The examiner concluded by writing that based on the currently available medical records, it is less likely than not that the Veteran's chest pains in 1986 represented ischemic heart disease.  

Unfortunately, the Board finds the December 2011 VA examination report is deficient for adjudication purposes.  The examiner failed to address pertinent in-service complaints and symptomology.  A review of service treatment records reveals not only chest pain complaints in 1986 but also the following: a diagnosis of bradycardia in July 1990; chest pain complaints in June 1991; chest pain complaints and a diagnosis of bradycardia in July 1991; and a finding of borderline echocardiogram and SYT elevation due to early polarization in December 1992.  The Board is unable to ascertain the importance of this evidence and the examiner's failure to address it requires a remand.  

The examiner failed to address the Veteran's report of having chest pains with exertion since military service.  The Board finds the Veteran is competent to report on symptomology he experiences through his senses including chest pain.  The Veteran's credibility is a determination for the Board to make.  The Board finds on remand that the examiner should be instructed take into account the Veteran's self-reported medical history.  The examiner should be instructed that such history should be presumed to be credible for purposes of the opinion.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the December 2011 VA heart examination.  The examiner should be requested to prepare an addendum which addresses the following:

a).  The examiner must presume that it is true that the Veteran has had chest pain with exertion since his discharge from active duty.  Based on this presumption, the review of the Veteran's other pertinent history to specifically include all pertinent complaints and findings in service, the examiner must state an opinion with respect to each heart disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  The examiner should address the in-service symptomology and post-service complaints and medical evidence (or the lack thereof).  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner who conducted the December 2011 VA examination is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


